Citation Nr: 0531157	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 until May 
1964.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2003 
rating decision of the Little Rock, Arkansas Regional Office 
(RO) that denied service connection for conditions that 
included PTSD and bilateral hearing loss.  The veteran 
expressed dissatisfaction with this determination and has 
perfected an appeal to the Board.  

The appellant was afforded a hearing before a Decision Review 
Officer at the RO in July 2004, and before the undersigned at 
the RO in May 2005.



FINDINGS OF FACT

1.  The veteran's hearing was shown to be within normal range 
at discharge from active duty.

2.  There is no competent medical evidence that the veteran's 
current bilateral hearing loss is related to service.

3.  The veteran has a current diagnosis of PTSD, which 
competent medical evidence links to in-service stressors.

4.  There is credible supporting evidence of some of the 
claimed in-service stressors.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was furnished with a statement of the case and a 
supplemental statement of the case that contained a 
discussion of the ways in the claim failed to meet the 
criteria for service connection for hearing loss.  Other 
information provided by the RO and the Board has served to 
inform the veteran of the evidence needed to substantiate the 
claim of service connection for bilateral hearing loss.

In letters dated in December 2002 and June 2003, VA informed 
the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to secure on 
his behalf.  He was also told that he could provide the 
necessary evidence, and was thereby told to submit relevant 
information in his possession.  He demonstrated his 
understanding of this notice, by subsequently submitting 
evidence, and ultimately reporting that he was not able to 
obtain other records.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
could satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice. Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He had the opportunity to submit or 
report evidence or information after the notices, and to have 
his claim adjudicated prior to its return to the Board.  

VA has complied with its duty to assist the veteran by 
affording him an examination, two personal hearings, and 
seeking information to obtain any additional medical evidence 
in support of the claim.  The claim for service connection 
for hearing loss is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303(d) (2004).

Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R.§ 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. Id.


Factual Background

The veteran's hearing was recorded as 15/15 upon examination 
in May 1961 for entrance into service.  He was treated for a 
left earache with itching in August 1963 diagnosed as otitis 
externa.  Upon separation examination in April 1964, the 
veteran denied an ear problem and no pertinent defects were 
noted.  The audiometric evaluation disclosed pure tones of:

Hertz	500	1,000	2,000	3,000	4,000	

Right	15	15	15	X	20
Left	 	10	20	20	X	35

The veteran filed a claim for service connection for hearing 
loss in January 2002, which he claimed, was caused by gunfire 
while stationed at Fort Benning, Georgia in 1963.  He related 
that he had had audiogram for an employment purposes when 
applying for a job with Caterpillar Tractor, Aurora, 
Illinois, within months of his discharge.

In a statement dated in January 2002, a former service member 
with whom the veteran served, stated that while on assignment 
in a foxhole together, a tank had rolled over or alongside 
their position and had fired a 90 millimeter (mm) blank 
beside the veteran during the affiant' s temporary absence.  
He recalled that the veteran went to a medic for treatment 
and that he was unable to hear well for three or four days.

A response dated in June 2002 was received from the 
Caterpillar Company stating that no record could be found 
indicating that the veteran was employed or considered for 
employment at their facility in Aurora, Illinois.

The report of an audiogram from the Family Clinic dated in 
April 2001 disclosed the following findings:


HERTZ

Hertz	500	1,000	2,000	3,000	4,000	

Right	5	15	70	75	75
Left	 	5	10	70	70	70

The veteran was afforded a VA audiology examination for 
compensation and pension purposes in April 2003.  The claims 
folder was reviewed and pertinent background history, 
including traumatic noise exposure from gunfire in service, 
was recited.  The examiner noted that there were no records 
pertaining to the reported medical assistance obtained by the 
veteran following the event described by his affiant (in the 
statement in support of the claim dated in January 2002).

The veteran related that since leaving the military, he had 
worked in construction and was required to use hearing 
protection on the job.  He reported occasional recreational 
noise exposure from chain saws, drills, saws, hunting and 
target practice.  He said that he had used a 45-caliber 
pistol for hunting and target practice, but said that he used 
earmuffs when engaging in any of those activities.  

An audiometric evaluation was performed disclosing the 
following findings.

HERTZ

Hertz	500	1,000	2,000	3,000	4,000	

Right	5	15	65	70	70
Left	 	10	15	70	70	75

A diagnosis was rendered of within normal hearing from 250 
through 1000 Hertz, then a mild sloping to severe 
sensorineural hearing loss from 1500 through 8000 Hertz in 
both ears.

The examiner stated that at the time of separation from 
service, the veteran's hearing was within normal limits, with 
the exception of a mild loss at 4000 Hertz, which could have 
been present prior to enlistment.  It was reported that after 
service, his hearing had dropped considerably as indicated by 
the private hearing test obtained in April 2001.  The 
examiner's opinion, however, was that the present hearing 
loss was not likely a result of military noise exposure.  

The veteran presented testimony upon personal hearings on 
appeal in July 2004 and May 2005 reiterating a history of 
hearing impairment after a tank fired off four or five rounds 
next to him while he was in a foxhole in service.

Legal Analysis

Although the service medical records do not document hearing 
loss or the reported trauma from noise exposure; the veteran 
and his witness are competent to report such trauma.  

The evidence clearly documents a current hearing loss as 
defined by 38 C.F.R. § 3.385.  

The veteran has that he has had impaired hearing since the 
noise exposure in service.  Evidence against this assertion, 
includes the fact that sensorineural hearing loss was first 
clinically demonstrated in 2001, approximately 37 years after 
discharge from active duty, and there were no documented 
complaints of hearing loss prior to that date.  While the 
veteran is competent to report a continuity of symptomatology 
since service, he is a layperson, and not competent to 
express an opinion as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The only competent opinion as to a link between current 
hearing loss and service was provided by the VA examiner in 
August 2003.  The examiner referred to the lack of historical 
data in the record pertaining to hearing loss in service, as 
well as the significant occupational and recreational noise 
exposure after discharge from active duty.  In view of such 
history, an opinion was provided that current hearing loss 
was not likely a result of military noise exposure.

The record contains no competent medical evidence linking the 
veteran's hearing loss to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998),  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the absence of competent evidence linking current hearing 
loss to service, the Board finds that the weight of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, reasonable doubt is not for 
application, and the claim is denied.

PTSD

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).

PTSD was diagnosed on VA examination in September 2004.  The 
examiner commented that there was a "clear nexus" between 
the current PTSD and in-service stressors.  The reported 
stressors were associated with involvement with race riots at 
Oxford, Mississippi; and Birmingham, Alabama, during the 
early 1960s.

Elsewhere the veteran has elaborated that he was among the 
troops sent to help integrate the University of Mississippi, 
in Oxford, Mississippi in 1962.  A service acquaintance 
provided some credible supporting evidence by reporting that 
he and the veteran participated in riot control in Oxford, 
Mississippi, and that they were subject to cursing, name 
calling, and egg throwing.  He added that at one point they 
had to be rescued by a passing motorist, who told them that 
if they had not been picked up, they would have been killed.

The Board's research has revealed evidence in support of many 
of the stressors reported by the veteran.  Some significant 
stressors have not been supported.  In this regard, there is 
no evidence supporting the veteran's report of being beaten 
by rioters.  However, the reported stressors need not be 
confirmed in every detail.  Sizemore v. Principi, 18 Vet App 
264 (2004).

Because there is a diagnosis of PTSD, competent evidence 
linking the diagnosis to in-service stressors, and credible 
supporting evidence of some stressors; the Board finds that 
the evidence is in favor of the grant of service connection 
for PTSD.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is granted.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


